Citation Nr: 1507430	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for a left ankle disability.

2. Whether new and material evidence was received with respect to the claim of service connection for a right ankle disability.

3. Entitlement to service connection for a left ankle disability.

4. Entitlement to service connection for residuals of a traumatic brain injury.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for a low back disability.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for a skin disability.

9. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issues of service connection for a right ankle, low back, skin, sleep apnea, and traumatic brain injury disabilities and increased rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. Service connection for bilateral ankle disabilities was denied in a January 2006 rating decision.  The Veteran was notified of his appellate rights but did not appeal, and no new and material evidence was received within one year of that decision.

2. Evidence received since the January 2006 denial relates to an unestablished fact that is necessary to substantiate the claims.

3. The evidence does not show a current diagnosed disability of the left ankle.


CONCLUSIONS OF LAW

1. The January 2006 RO denial of service connection for left and right ankle disabilities became final, and new and material evidence has been received sufficient to reopen the previously denied claims.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2009, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records from the claims period have been obtained and considered.  VA was unable to obtain the Veteran's complete service medical record because the records could not be found.  A thorough search was made for the records by contacting the Records Management Center, National Personnel Records Center, and the Trippler/Schofield barracks in Hawaii.  The Records Management Center sent email correspondence in October 2005 and August 2009 stating that a search was conducted but the Veteran's records could not be found.  Also in August 2009, the National Personnel Records Center forwarded a complete copy of records in its possession.  Further, the Trippler/Schofield barracks forwarded some service treatment records but did not possess the Veteran's entire medical record.  In August and September 2009, VA sent letters to the Veteran notifying him that his service treatment records could not be located and giving him an opportunity to supply any records he had.  In April 2010, a VA representative spoke to the Veteran and he denied having any service medical records in his possession.  VA made diligent and complete searches for the records and they appear to be unobtainable.  Moreover, the Veteran's left ankle claim is denied because of a lack of current disability.  Service medical records could not assist him in proving that aspect of his claim; therefore, he will not be prejudiced by the absence of service medical records.  

VA is not required to provide an examination for the Veteran's left ankle claim because the record does not show competent evidence of disability in his ankles.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, the Board may consider the private medical records submitted to the Board after final review by the Agency of Jurisdiction.  38 U.S.C.A. § 7105(e).  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2014 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptoms, treatment, and in-service experiences to determine whether all relevant records had been obtained and to bring out facts necessary to substantiate the claims on appeal.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in January 2006 denying the Veteran's claims of service connection for left and right ankle disabilities.  The RO found no evidence showing that the disabilities existed at the time or an in-service incurrence.  The Veteran was notified of his appellate rights but did not appeal his claim, contact the VA, or provide new evidence until more than one year after the decision.  Therefore, the January 2006 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the January 2006 denial included the Veteran's claim and a post-deployment questionnaire.  In his claim, the Veteran reported a bilateral ankle condition beginning in 2001 with residual instability and pain.  He provided a statement that he had not had treatment at any private facility for his claimed disabilities.  Additional service treatment records could not be found.  Since the last final denial of service connection for bilateral ankle disabilities, VA received private treatment records dated in November and December 2010 showing complaints of foot and arch pain.  Although such records exclusively address the right foot, the Veteran also provided testimony on current and in-service symptoms relating to both feet.  The private treatment and the Veteran's testimony were not previously considered by agency decision makers and relate to the unestablished facts of current disability and in-service incurrence.  As new and material evidence has been received with respect to the claims for left and right ankle disabilities, the claims are reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

III. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose an ankle disability because this requires specialized medical training and testing of the musculoskeletal system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds him credible as his statements are detailed and consistent.

The criteria for service connection for a left ankle disability have not been met, because the evidence does not show a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The evidence shows the Veteran's reports of left ankle pain, popping, and rolling in his lay statements but there are no complaints of left ankle symptoms in medical treatment records or any diagnosis of a left ankle disability.  In the September 2014 Board hearing, the Veteran reported being very susceptible to rolling his ankles and having less range of motion in one foot over the other.  He could not remember which foot had less range of motion.  He also reported that his ankles popped, creaked, and hurt when he walked.  The Veteran reported being told by a civilian doctor that he had the beginnings of arthritis in one of his feet, but not both.  In light of the Board hearing, the record was held open and the Veteran provided November and December 2010 treatment records.  Those records show complaints of right arch pain.  The provider noted objective pain with range of motion of the right foot and ankle, but not the left ankle.  The provider recorded no abnormal findings except for those pertaining to the chief complaint of right arch pain.  In December 2010, the provider diagnosed "degenerative arthritis right NC joint" but provided no diagnosis as to the left foot or ankle.  VA and other private treatment also show no complaints of or treatment for the left foot or ankle.    

Although the Veteran made general statements of ankle problems, the evidence does not show a left ankle disability.  In his testimony, he noted less range of motion in only one foot and arthritis found in only one foot.  The private records show that the disabled ankle is the right ankle, not the left.  His subjective reports of pain, popping, and rolling of the ankles generally are insufficient to demonstrate a current disability in the left ankle, particularly in light of the normal objective findings.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  He did not report any limitation of the left ankle and did not provide any medical evidence to support the claim when he provided such in support of the right ankle claim.  As such, a left ankle disability is not shown and service connection is not established.  See Brammer, 3 Vet. App. at 225; 38 C.F.R. § 3.303.      


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a right ankle disability is granted.

New and material evidence having been received, the petition to reopen the claim for service connection for a left ankle disability is granted.

The claim for service connection for a left ankle disability is denied.


REMAND

The December 2010 private treatment shows a diagnosis of degenerative arthritis in the Veteran's right ankle.  He reported hurting his ankle multiple times falling in holes in the dark during service, and he reported continuous problems.  In the absence of most military records, the Board accepts the Veteran's statements as to a right ankle problem in service.  With respect to the skin claim, VA treatment records show treatment for a dermatological condition and diagnosis of folliculitis.  Moreover, he reported on the onset and continuation of the same dermatological condition since service.  
  
Private treatment records note that the Veteran has a low back disability, which began after an injury around the year 1999.  The Veteran reported additional back strain, or worsening, with carrying heavy gear and the other rigors of deployment, and service treatment records show prescriptions for ibuprofen and oxycodone for pain in June 2005, November 2003, March 2003, and April 2002.  He noted continuous back pain, and private treatment confirms back pain beginning 14 months after service.  For sleep apnea, VA treatment records show a current diagnosis, and the Veteran reported his friends and wife noticing symptoms of snoring and stopping breathing in service.  Examinations for the right ankle, skin, back, and sleep apnea claims are necessary.  See McLendon, 20 Vet. App. at 79.  

The Veteran reported being hit in the head and sustaining a broken nose while he served in Hawaii and experiencing problems breathing difficulty, headaches, and memory problems.  An examination should also be afforded for this claim.   

In his October 2010 notice of disagreement, the Veteran appealed the rating assigned for PTSD.  Although it appears the AOJ increased his rating to 30 percent, the claims file does not include a statement of the case (SOC) on that issue.  At this time, the Board has no discretion, and an SOC should be prepared.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).     

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination for his right ankle and low back claims and forward the claims file.  The examiner should provide answers to the following:

a. Is the Veteran's degenerative arthritis in his right foot/ankle at least as likely as not related to continuous rolling and strain on the ankle that he reportedly experienced during deployment?

b. Is there clear and unmistakable evidence that the Veteran had a low back injury before he entered service?  Please note the continuous reports in private treatment of a low back injury around 1999.

c. If there was a preexisting low back injury, is there clear and unmistakable evidence that the low back injury reported around 1999 was NOT worsened beyond the natural progression when the Veteran carried heavy gear and went through physical rigors in service? 

d. If either or both (b) and (c) above are answered in the negative, then state whether the current degenerative changes in the Veteran's low back at least as likely as not related to active service, to include his reports of carrying heavy gear and enduring other physical rigors?

Consider the Veteran's statements of in-service activities and continuous symptoms, as well as service records with prescriptions for pain medication in June 2005, November 2003, March 2003, and April 2002 and the Veteran seeking treatment for his back only 14 months after discharge.  Complete service medical records have not been found; do not assume that the lack of service medical records is evidence against in-service incurrence.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination for sleep apnea and forward the claims file to the examiner to provide answers to the following:

a. Did current sleep apnea at least as likely as not begin in active service?

Consider the Veteran's reports of being told that he snored and stopped breathing in his sleep in service.  Complete service treatment records have not been found; do not assume that the lack of service medical records is evidence against in-service incurrence.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Schedule the Veteran for a VA examination for his skin claim and forward the claims file to the examiner for an opinion on the following:

a. Did the skin disorder noted in VA treatment records and diagnosed as folliculitis at least as likely as not begin in active service?

Consider the Veteran's reports that the red bumps began and continued since service.  Complete service medical records have not been found; do not assume that the lack of service medical records is evidence against in-service incurrence.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

4. Schedule the Veteran for an examination for his claim for residuals of a traumatic brain injury and forward the claims file to the examiner.  

a. Does the Veteran have any current symptoms or disabilities that are at least as likely as not consistent with his report of being punched in the face and knocked out during service?

Consider all relevant lay and medical evidence.  Complete service medical records have not been found; do not assume that the lack of service medical records is evidence against in-service incurrence.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

5. Provide the Veteran with a statement of the case as to the issue of an initial rating in excess of 30 percent for PTSD.  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Return the issue to the Board only if a substantive appeal is filed.

6. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


